PER CURIAM.
On petition to review decision of the Tax Court of the United States.
This cause came on to be heard on the transcript of the record from the Tax Court of the United States. 5 T.C. 991.
Upon oral stipulation made in open Court agreeing that the decision in case No. 10,-269, Estate of Emma Earle, etc., v. Commissioner, shall be controlling and determinative, it is therefore upon the authority of the opinion this day filed in Estate of *681Emma Earle, etc., v. Commissioner, 157 F.2d 501, ordered, adjudged and decreed that the decision of the Tax Court be and the same is affirmed.